2014 IL App (1st) 120349
                                              No. 1-12-0349

                                                                    THIRD DIVISION
                                                                SEPTEMBER 30, 2014
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     ______________________________________________________________________________

                                                )
                                                )
     THE PEOPLE OF THE STATE OF ILLINOIS,       )    Appeal from the Circuit Court
                                                )    of Cook County.
           Plaintiff-Appellee,                  )
                                                )
     v.                                         )    No. 00 CR 2613
                                                )
     VANDAIRE KNOX,                             )
                                                )    The Honorable
           Defendant-Appellant.                 )    Stanley J. Sacks,
                                                )    Judge Presiding.
                                                )
                                                )
                                                )
                                                )
     ______________________________________________________________________________

            PRESIDING JUSTICE PUCINSKI delivered the judgment of the court, with opinion.
            Justices Neville and Mason concurred in the judgment and opinion.


                                                  OPINION

¶1          Following a jury trial, defendant Vandaire Knox was convicted of first degree murder and

     was sentenced to 45 years' imprisonment. Defendant appeals his conviction and the sentence

     imposed thereon, arguing: (1) the circuit court erred in permitting the State to impeach him with

     his three prior felony convictions; and (2) the 45-year sentence imposed by the circuit court is

     excessive. For the reasons set forth herein, we affirm the judgment of the circuit court.
     1-12-0349


¶2                                          BACKGROUND

¶3                                              Guilty Plea

¶4          On December 18, 1999, Rodney Clifton was shot and killed.                  Defendant was

     subsequently charged with first degree murder in connection with Clifton's death. Thereafter, on

     May 20, 2002, defendant entered a negotiated guilty plea to the charge of first degree murder in

     exchange for a sentence of 35 years' imprisonment. Defendant, however, later sought to vacate

     his guilty plea, arguing that he had been deprived of his constitutional right to effective

     assistance of trial counsel during his plea proceedings. Defendant was appointed new postplea

     counsel, who filed a supplemental motion to withdraw his guilty plea.           Postplea counsel,

     however, did not file a certificate of compliance in accordance with Illinois Supreme Court Rule

     604(d) (eff. July 1, 2006). The circuit court denied defendant's motion to withdraw his plea, and

     defendant appealed. On appeal, this court remanded the cause back to the circuit court for

     vacatur of defendant's plea. In an unpublished Rule 23 order, we found that vacatur was

     warranted because postplea counsel had not strictly complied with the mandatory certificate

     requirement set forth in Rule 604(d). People v. Knox, No. 1-03-1010 (2004) (unpublished order

     under Supreme Court Rule 23).

¶5                                            First Jury Trial

¶6          Following remand, defendant withdrew his guilty plea.          Defendant then elected to

     proceed by way of a jury trial. Prior to that trial, defendant filed a motion in limine seeking to

     bar the State from using his prior felony convictions to impeach him. The circuit court, however,

     refused to rule on defendant's motion until after defendant testified, reasoning that such a ruling

     was premature absent defendant's decision to testify. During the trial that ensued, defendant did

     elect to exercise his right to testify and, thereafter, the circuit court permitted the State to


                                                     -2-
     1-12-0349


     impeach defendant with his prior convictions. At the conclusion of defendant's trial, the jury

     convicted him of first degree murder and he was subsequently sentenced to 45 years'

     imprisonment. Defendant appealed, challenging his conviction on several grounds, including the

     circuit court's delayed ruling on his motion in limine. In another unpublished Rule 23 order, this

     court reversed his conviction, finding that "the trial court's failure to rule on the defendant's

     motion in limine until after he testified amounted to reversible error." People v. Knox, No. 1-06-

     3278, order at 15-16 (2009) (unpublished order under Supreme Court Rule 23). Finding this

     issue dispositive, we remanded the cause for a new trial.

¶7                                           Second Jury Trial

¶8          On remand, the parties once again prepared for trial. Prior to the start of defendant's

     second jury trial, the State filed a motion in limine, seeking the circuit court's ruling on the

     admissibility of three of defendant's prior felony convictions. After hearing arguments from both

     parties, the court ruled that defendant could be impeached with his prior convictions if he elected

     to testify. Following the court's ruling on pretrial motions, the cause proceeded to trial.

¶9          Misty Allen testified that she was Rodney Clifton's girlfriend in December 1999. They

     met at Schwab Rehabilitation Center, where they both worked. On December 19, 1999, Allen

     had plans to go to Vanity Nightclub (Vanity), located at 5005 West North Avenue, with her

     cousin, Sonya, and Ondrell Schaffer, her children's uncle. Allen explained that Schaffer was the

     younger brother of Reginald Schaffer, the father of her two children, and was often referred to by

     his nickname: "Country." Allen testified that shortly after midnight Country arrived on the block

     in which she lived. He was driving a red two-door Chevrolet Beretta, and defendant, whom

     Allen had known for approximately 10 years, was a passenger in Country's car. When they

     arrived, Allen was sitting in Clifton's car, a maroon four-door Chevy Malibu. Allen explained


                                                      -3-
       1-12-0349


       that Clifton had stopped by her apartment unannounced after he had been drinking and that he

       was not supposed to accompany her to Vanity that night. She was simply sitting in his car

       waiting for her friends to arrive.

¶ 10          After Country and defendant arrived, defendant walked over to Clifton's car, approached

       the passenger side where Allen was sitting, pulled on the door handle, and said: "What you doing

       in the car with this nig***? You supposed to be going out with us. Why you in the car with this

       nig***?" Allen recalled that Clifton became upset and told defendant to "let [his] car door go."

       Clifton got out of the car and the two men then "had a little tussle." After it was broken up,

       Clifton returned to his car and defendant returned to Country's car. The two vehicles then drove

       toward Vanity. On the way to the nightclub, Allen was a passenger in her boyfriend's car and

       stated that he and defendant continued "hollering and cussing" at each other. At one point,

       Clifton stopped his car in the street and exited the vehicle. Defendant then exited Country's car

       and walked toward Clifton. Defendant was holding a metal steering wheel locking device

       known as a "Club." Clifton was able to get the Club out of defendant's hands and Allen and

       Country were able to break the two men apart. Once the two men were back in their respective

       vehicles, both cars continued driving toward Vanity.

¶ 11          Clifton and Allen arrived at the nightclub first and Clifton stopped his vehicle in front of

       the club. Although Clifton was dropping her off and was not planning to enter the nightclub,

       Allen testified that she remained seated in the front passenger seat of her boyfriend's car and

       waited for her cousin and Country to arrive. After waiting for approximately 10 minutes, a grey

       station wagon "pulled up fast" and stopped in front of Clifton's car. The car was driven by

       another one of Allen's acquaintances, Linnell Little. She saw defendant exit Little's car and

       begin walking toward Clifton's car. Defendant was carrying a gun. Allen immediately exited


                                                      -4-
       1-12-0349


       Clifton's car and approached defendant, urging him repeatedly "please don't do this." Defendant,

       however, raised the gun, pointed at Clifton and started firing at Clifton's window.     Allen saw

       Clifton raise his arms to protect himself. She estimated that defendant fired "about six times" at

       her boyfriend.

¶ 12          After defendant stopped firing, Allen began screaming at him, calling him a "pus***

       mother fuc***." In response, defendant told her that he was "sorry" and walked back to Little's

       car. As it drove off, Allen picked up the Club that Clifton had taken from defendant during their

       earlier confrontation and threw it at the rear window, breaking it. Allen returned to Clifton's

       vehicle and found her boyfriend unresponsive. She ran into nightclub and asked someone to call

       "911." After emergency medical personnel and police officers arrived at the scene, Allen

       identified defendant as the person who shot and killed her boyfriend.

¶ 13          On cross-examination, Allen denied that Clifton had a gun in his car at the time he was

       shot or that he had threatened defendant with a gun at any time that evening. She acknowledged,

       however, that defendant and Clifton had screamed a lot of words at each other during their

       altercations that night and that she "didn't hear everything" that had been said. To Allen's

       knowledge, defendant and Clifton had not met prior to that night.

¶ 14          Melissa Stiler testified that she was Linnell Little's "steady girlfriend" in December 1999.

       At the time, Stiler "knew of" defendant because he was someone with whom Little had grown

       up. She recalled that she was with Little "in the late evening hours" of December 18, 1999. He

       picked her up from her grandmother's house in his gray station wagon and they drove around.

       When they reached the area of Lamont and Augusta, Stiler recalled seeing people standing

       around, including Ondrell Schaffer, whom she also knew as Country, and defendant. Country

       was also someone that her boyfriend knew from the neighborhood. Stiler also recalled seeing


                                                      -5-
       1-12-0349


       several cars parked nearby, including a red car, a darker maroon vehicle, and a white vehicle.

       Once Little recognized his friends, Stiler testified that he stopped the car and had a conversation

       with defendant and Country. Stiler was not party to the conversation, but she overheard the men

       "talking about what they were going to do *** for the rest of the night and where they were

       going to go." She specifically recalled overhearing that the men were going to Vanity. After

       Little said that he "wasn't going to go," Stiler testified that he returned to the car and they began

       driving toward Little's mother's house located near Latrobe and Division.

¶ 15          As they were driving, Country's red vehicle drove up behind them and began honking.

       Country and defendant were both yelling Little's name so he stopped the car. Once he did so,

       defendant ran up and "got into the backseat of the station wagon." When Stiler glanced at

       defendant, she "didn't see any injuries or any bleeding to his face." She recalled that defendant

       seemed to be "very excited" and that he "was loud and talking fast." Once he entered the car,

       defendant instructed Little to take him to Vanity. Little agreed and pulled up to the nightclub.

       He stopped his car on an angle in front of a maroon vehicle. As soon as the car stopped,

       defendant "got out of the backseat but left the door open." Stiler heard gunshots "almost

       instantaneously" coming from behind her. After the shots stopped, Stiler heard a woman's voice,

       yelling "pus*** mother fuc***." She then heard defendant say, "I'm sorry Misty." Once

       defendant reentered Little's car, Stiler heard the rear window shatter and Little began driving

       away from the nightclub. After Little had driven a short distance, Stiler asked to be let out of the

       car immediately. Once she exited Little's car, Stiler took a bus back to her grandmother's house.

¶ 16          Stiler testified that defendant was only in Little's car for approximately five minutes

       before the shooting. Although defendant appeared excited he did not say anything about wanting




                                                       -6-
       1-12-0349


       to confront or hurt anybody. In addition, although Stiler heard the gunshots she testified that she

       "did not see the shooting." She confirmed that she was no longer in contact with Little.

¶ 17          Linnell Little was legally unavailable to testify at the time of defendant's second trial, but

       the court ruled that the testimony that he provided at a prior proceeding could be read to the jury.

       In his prior testimony, Little acknowledged having prior criminal convictions, including

       narcotics convictions and an unlawful use of a weapon by a felon conviction.             He further

       acknowledged that he had grown up with defendant. He testified that he spent the late evening

       hours of December 18, 1999, "riding with" Melissa Stiler, his girlfriend at the time, in a gray

       Pontiac station wagon. Sometime after midnight, he drove over to his cousin Sean's house,

       which was located in the area of Lamont and Augusta. When he arrived in the area, Little saw

       several parked cars including a red Beretta, a white car containing two female passengers, and a

       "dark" car. Little immediately recognized the red Beretta, explaining that it belonged to Country,

       another one of his long-time acquaintances from the neighborhood. Little saw Country sitting in

       the driver's seat of the Beretta and defendant sitting in the passenger seat.     After parking his

       vehicle, Little walked toward defendant and Country and the men began talking in the middle of

       the street. He learned that they were going to go to Vanity. As they were talking, Little saw

       Misty get out of the white car and walk to, and enter, the dark car in which a male driver was

       sitting. Defendant had also seen Misty enter the dark vehicle and Little heard him ask her, "what

       you getting in the car with that nig*** for?" Little told defendant to "leave it alone." He then

       returned to his vehicle and began driving toward his mother's house.

¶ 18          As Little neared the intersection of Latrobe and Augusta, Country's vehicle pulled up

       behind him and repeatedly sounded its horn. When Little stopped his vehicle, defendant exited

       Country's car and entered his backseat. Defendant told Little to "run [him] up to Vanity's," and


                                                       -7-
       1-12-0349


       Little agreed to do so. He testified that neither he nor Melissa talked to defendant on the way to

       the nightclub. When they arrived, Little recalled that he maneuvered his vehicle in front of a

       dark car, the same dark-colored car that he had seen earlier in the area of Lamont and Augusta.

       Defendant "hopped out" of Little's car before it completely stopped and Little immediately heard

       a series of "eight or more" gunshots. Little "ducked" and heard his "back window bust out." He

       also heard defendant say, "I'm sorry Misty." Defendant then jumped back into Little's car and

       Little immediately drove away from Vanity. Little recalled that he and Melissa were panicky

       and that he let Melissa out of the car. He then dropped defendant off somewhere on Monitor

       Avenue. Little testified that he and defendant did not talk to each other while they were alone

       together in the car. After dropping defendant off, Little talked to some family members about

       what had occurred and contacted an attorney. Little subsequently went to speak to detectives at

       the Chicago police department about the events that had transpired.

¶ 19          Little confirmed that he never saw any marks or signs of bruising on defendant's face

       prior to the shooting. After the shooting, defendant appeared to be pale and in shock. Little

       testified that he did not anticipate that any violence was going to take place when he drove

       defendant to Vanity. Although he acknowledged stopping his car in front of Clifton's dark

       vehicle, Little denied that he had done so to prevent Clifton from being able to drive away. Little

       further denied that he had seen a gun on defendant's person on the night of the shooting.

¶ 20          Carl Brasic, a forensic investigator with the Chicago police department, testified that he

       received an assignment at approximately 1 a.m. on December 19, 1999, to process a murder

       scene at 5005 West North Avenue. When he arrived at the scene, he "saw a maroon vehicle

       parked at an angle near a bus stop with numerous police cars and police officers around it and

       there was yellow crime scene tape around the vehicle." The maroon vehicle was a 1998 Chevy


                                                       -8-
       1-12-0349


       Malibu. Investigator Brasic also observed that Clifton's body was in the driver's seat of the

       vehicle. After speaking with detectives, Investigator Brasic began processing the scene. He

       recovered six cartridge casings from the street near Clifton's car and two bullets from Clifton's

       vehicle. No firearms were recovered from Clifton's vehicle. In addition to the bullets and

       cartridge casings, Investigator Brasic also recovered glass and a 59-inch piece of vehicle window

       trim. The evidence was all inventoried in accordance with police protocol and was sent in a

       sealed condition to the Illinois state crime lab for analysis.

¶ 21          Later that morning, Investigator Brasic received an order to report to an address located

       at 5414 West Kamerling, which was approximately six blocks away from Vanity. He arrived at

       that location at approximately 2:45 a.m. When he arrived at that location, he saw "an older

       model gray Pontiac station wagon" with a broken rear window and broken window trim. Inside

       of the car was a yellow Club steering wheel security mechanism.       Investigator Brasic testified

       that the window trim hanging off the Pontiac "looked similar" to the trim that he recovered in

       front of Vanity.

¶ 22          Doctor James Filkins, a forensic pathologist employed by the Cook County medical

       examiner, conducted Rodney Clifton's autopsy. The autopsy included both external and internal

       examinations, the results of which revealed that Clifton had suffered eight gunshot wounds to his

       body as well as several skin lacerations to his head and face. The gunshot wounds were found

       on Clifton's upper body, including his arms, chest, and head. Doctor Filkins agreed that someone

       who was shot while seated in a vehicle would likely have gunshot wounds in similar locations on

       his body. Although he was unable to identify the source of Clifton's lacerations, he testified that

       they could have been caused by broken pieces of glass. Doctor Filkins was able to recover three




                                                         -9-
       1-12-0349


       bullets from Clifton's body. Based on his findings, Doctor Filkins opined that Clifton died as a

       result of multiple gunshot wounds and identified the manner of death as homicide.

¶ 23          Chicago police officer Patricia Wiggins testified that she was a long-time friend of

       defendant's aunt and grandmother. On December 19, 1999, Officer Wiggins received a phone

       call from defendant's grandmother. Shortly thereafter, she received a phone call from defendant.

       Although defendant would not reveal the location from which he was calling, Officer Wiggins

       was able to identify the phone number defendant was using to place the call. She subsequently

       relayed that phone number to Detective Hart at Area 5. Later that morning, Officer Wiggins

       reported to 1336 North Monitor, where defendant was apprehended and taken into custody. She

       did not observe any signs of swelling or bruising to defendant's face at that time.

¶ 24          After presenting the aforementioned evidence, the State rested its case-in-chief.

       Defendant moved for directed verdict, but the court denied the motion, reasoning: "The evidence

       at this point, the jurors could accept that the defendant shot the victim a number of times and that

       the offense at this juncture is first-degree murder."

¶ 25          Defendant elected to exercise his constitutional right to testify on his own behalf. He

       acknowledged that in the late evening hours of December 18, 1999, he was with his friend

       Ondrell Schaffer, whose nickname was Country. When they arrived in the area of Lamont and

       Augusta, defendant recalled seeing Misty Allen exit a white car and walk to a maroon vehicle.

       Defendant called out to her and asked about her ex-boyfriend, Country's brother, but she did not

       respond. Clifton, the male occupant of the maroon car, then called defendant a "nig***" and the

       two men began exchanging words. Linnell Little, another one of defendant's friends who was

       also in the area, told defendant to "leave it alone" and defendant did so. He and Country then

       began driving to Vanity, where they intended to spend the rest of their night. When Country


                                                        -10-
       1-12-0349


       stopped his vehicle at the stop sign located at the intersection of Lamont and Thomas, Clifton

       drove up next to them and told defendant that he was "going to do something to [him]" the next

       time that they saw each other. Defendant told Country to "pull off," and Country began driving

       again.

¶ 26            As Country drove, Clifton continued following them. When the vehicles reached the

       intersection of Potomac and Long, Clifton "shot around [them] and cut [them] off." Defendant

       testified that Clifton then exited his vehicle and approached the passenger side of Country's

       vehicle where he was sitting. As Clifton was walking in his direction, defendant reached into the

       backseat of Country's car and retrieved a metal Club. By that point, however, Clifton had

       opened the passenger door, seized the Club from defendant's hands, and punched defendant in

       his face. As defendant was attempting to exit the car, Clifton punched defendant in the mouth

       and then pushed the door against defendant's lower legs. When defendant was finally able to exit

       Country's car, the two men began "tussling." As the men were fighting, Misty approached them

       and began yelling at Clifton to leave defendant alone and to take her back home. Misty then

       grabbed Clifton's arm, and led him back to his car, and they drove off. Defendant, in turn,

       returned to Country's vehicle and checked his face in the car's mirror and saw that it was

       becoming swollen. He yelled at Country for not coming to his aid when Clifton had attacked

       him. When defendant saw his friend Little's car driving through the area, defendant exited

       Country's car and flagged Little down. Defendant then told Little what had happened and Little

       invited him to "get in" the car. Defendant then entered the backseat of Little's gray station

       wagon.

¶ 27            Although defendant did not ask Little to drive him to Vanity, Little began driving in that

       direction. They did not converse during the drive, but defendant testified that as they neared the


                                                       -11-
       1-12-0349


       nightclub, Little reached back with a gun in his hand. Defendant "grabbed it and set it on the

       seat." When Little stopped his car in front of Vanity, defendant got out. At that point, he noticed

       that Clifton was also at the club. He was standing outside of his maroon vehicle talking to

       somebody. When Clifton locked eyes with defendant, Clifton started to enter his car and

       appeared to be "reaching for something." Defendant, in turn, retrieved the gun from the backseat

       of Little's car. Defendant explained that he did so because he "was scared because [Clifton] had

       just got through attacking [him] and [he] didn't know what [Clifton] was reaching in the car to

       get or what he was doing."       Defendant then "just got to shooting" in Clifton's direction.

       Although he could not recall how many shots that he fired, he testified that the shooting did not

       last "that long." Once he finished shooting, defendant told Misty he was "sorry," got into Little's

       car and closed the door. Before Little pulled away, the back window shattered and "glass got to

       flying" at defendant.

¶ 28          After driving away from Vanity, Little stopped the car to drop off Melissa near a bus

       stop. Little then drove defendant somewhere on Kamerling Avenue. At that point, Little told

       defendant to give him the gun and get out of the car. Defendant complied. Little also exited the

       vehicle and both men got into another car that was owned by one of their friends. They left the

       gray station wagon parked on Kamerling Avenue. Defendant was dropped off at his girlfriend's

       house located on Monitor. After spending the night with her, defendant called his grandmother.

       Once he finished that call, defendant placed another call to Patricia Wiggins, who was a "friend

       of the family," whom defendant had known all of his life. Wiggins instructed defendant to turn

       himself into police, but he declined to do so because he "didn't want to go back to jail."

       Defendant explained that he had been convicted of narcotics offenses in 1996 and 1998. He had

       also been convicted of the offense of unlawful use of a weapon by a felon in 1996. After a brief


                                                      -12-
       1-12-0349


       conversation with Wiggins, defendant saw police officers arrive and congregate outside of his

       girlfriend's apartment. He placed another phone call to Wiggins and she told him to stay put and

       wait for her to arrive. Shortly after Wiggins arrived at the scene, defendant surrendered and was

       taken to the police station.

¶ 29          On cross-examination, defendant acknowledged that when he arrived at Vanity and saw

       that Clifton was in front of the nightclub, he did not tell Little to drive away. Instead, he reached

       into Little's car, grabbed Little's gun, pointed the gun at Clifton and shot Clifton eight times. He

       further acknowledged that Clifton never pointed a gun in his direction or threatened him with a

       gun at any time that evening. Defendant did, however, feel that he had been disrespected by

       Clifton that night. Although defendant recalled that Clifton had punched him during their earlier

       altercations, defendant did not remember how many times Clifton had struck him, but testified

       that his face had started to swell. Defendant did not know whether the swelling would be

       apparent to people who did not know him. Defendant denied that he ever asked Little to drive

       him to Vanity or that he went to the nightclub with the intention to confront Clifton.

¶ 30          In addition to defendant's testimony, the defense proceeded by way of stipulation.

       Pursuant to that stipulation, Detective Hart would testify that in the early morning hours of

       December 19, 1999, he reported to the scene of the shooting. When he arrived, he observed the

       crime scene, which "consist[ed] of the victim's vehicle angled in the sign post on the corner of

       5001 West North Avenue. The victim was seated in the driver's seat slumped to the right and

       back over [a] raised armrest and [the] victim's feet were jutting out over the driver's door."

¶ 31          Once the defense rested, the court granted the State's motion to admit certified copies of

       defendant's prior convictions into the record. Thereafter, the parties delivered closing arguments.

       After receiving relevant instructions, the jury commenced deliberations.           Following those


                                                       -13-
       1-12-0349


       deliberations, the jury returned with a verdict finding defendant guilty of the offense of first

       degree murder. At the sentencing hearing that followed, the circuit court heard the arguments

       that the parties advanced in aggravation and mitigation, and ultimately sentenced defendant to 45

       years' imprisonment. Defendant's post-trial and post-sentencing motions were denied and this

       appeal followed.

¶ 32                                              ANALYSIS

¶ 33                                           Prior Convictions

¶ 34          On appeal, defendant raises no challenge to the sufficiency of the evidence; rather he

       argues that the circuit court erred in permitting the State to impeach him with his three prior

       felony convictions. He observes that he was convicted of two felonies in 1996 and that judgment

       on his third felony conviction was entered in 1998. Defendant argues that at the time of his

       second jury trial in 2010, each of his three prior felony convictions fell "outside of the ten-year

       limitation of admission established in People v. Montgomery, 47 Ill. 2d 510 [(1971)] and People

       v. Naylor, 229 Ill. 2d 584 (2008)," and thus the court deprived him of a fair trial when it allowed

       the State to impeach him with those three untimely convictions.

¶ 35          The State, in turn, denies that the impeachment of defendant with his prior felony

       convictions deprived him of his constitutional right to a fair trial. Although the convictions

       exceeded the 10-year time limitation set forth in Montgomery at the time of defendant's second

       jury trial, the State observes that those convictions did fall within the requisite time limitation at

       the time of defendant's 2002 guilty plea and his first jury trial, which was conducted in 2006.

       Because the convictions were admissible in the earlier proceedings, the State argues that

       "fundamental fairness" required the State to be allowed to introduce defendant's prior convictions

       for the purpose of impeaching his credibility at his 2010 trial.


                                                       -14-
       1-12-0349


¶ 36          In criminal trials, a defendant's criminal convictions are "generally inadmissible to

       demonstrate propensity to commit the charged crime." People v. Donoho, 204 Ill. 2d 159, 170

       (2003); see also People v. Naylor, 229 Ill. 2d 584, 594 (2008) ("the record of the defendant's

       prior conviction is not introduced, and cannot be considered, for the purpose of proving the

       defendant's guilt or innocence of the [charged offense]"). In certain circumstances, however,

       prior convictions may be admissible for impeachment purposes to attack a witness' credibility.

       People v. Mullins, 242 Ill. 2d 1, 14 (2011); Naylor, 229 Ill. 2d at 594. In People v. Montgomery,

       47 Ill. 2d 510 (1971), our supreme court set forth the factors to consider as to whether a prior

       conviction may be admitted for the express purpose of attacking the credibility of a defendant or

       other witness. Pursuant to the Montgomery rule, a prior conviction may be admitted if: (1) the

       crime was punishable by death or a term of imprisonment in excess of one year, or the crime

       involved dishonesty or false statements regardless of the punishment imposed; (2) less than 10

       years has elapsed since the date of conviction of the prior crime or release of the witness from

       confinement, whichever date is later; and (3) the probative value of admitting the prior

       conviction outweighs the danger of unfair prejudice. Montgomery, 47 Ill. 2d at 516; Mullins,
242 Ill. 2d at 14. Ultimately, "the Montgomery rule limits the potential for abuse where the

       accused elects to take the witness stand, but it still makes prior convictions relevant to the issue

       of his credibility in part because 'it would be unfair to permit the accused to appear as a witness

       of blameless life.' " People v. Medreno, 99 Ill. App. 3d 449, 451 (1981) (quoting Edward W.

       Cleary & Michael H. Graham, Handbook of Illinois Evidence § 609.1, at 284 (1979)).

¶ 37          Although the ultimate decision whether to admit a defendant's prior convictions for

       purposes of impeachment is within the sound discretion of the circuit court, the determination as

       to whether a conviction falls within Montgomery's 10-year requirement is not a matter of


                                                      -15-
       1-12-0349


       discretion. Naylor, 229 Ill. 2d at 601; Mullins, 242 Ill. 2d at 15. Rather, the supreme court has

       specified that "Montgomery's 10-year time limit should be calculated in relation to the date of the

       defendant's trial." Naylor, 229 Ill. 2d at 602.

¶ 38          The 10-year requirement, however, is not without limitation. In Naylor, the supreme

       court recognized that the " '[t]he philosophy underlying this time limitation is that 10 years of

       conviction-free living demonstrates sufficient rehabilitation in the witness' credibility to

       attenuate any probative value, thus making those prior convictions inadmissible.' " Naylor, 229
Ill. 2d at 601 (quoting People v. Medrano, 99 Ill. App. 3d 449, 451 (1981)). Accordingly, where

       there is evidence that a defendant is drawing out legal proceedings, the court held that "the

       running of the 10-year time limit could be tolled on the ground that a defendant's 'effort to

       manipulate the judicial system negates the positive inference supposedly to be drawn from ten

       years of law abiding behavior.' " Naylor, 229 Ill. 2d at 601 (quoting 28 Charles A. Wright &

       Victor J. Gold, Federal Practice & Procedure § 6136, at 261 (1993)).

¶ 39          Another exception to Montgomery's 10-year rule was established in People v. Reddick,

       123 Ill. 2d 184 (1988). In that case, the trial court prevented the defendant from impeaching a

       prosecution witness with a prior felony conviction, finding that the felony conviction was too

       old. The trial court's ruling, however, was based on a mathematical error, as the witness's

       conviction did fall within 10 years of the defendant's trial. In remanding the cause for a new

       trial, the supreme court recognized that the defendant's second trial would occur more than 10

       years after the witness's felony conviction, but stated that Montgomery's time bar could not be

       used to prevent the defendant from impeaching the State's witness with that conviction. The

       court explained its rationale as follows: "If the evidence should have been admitted previously,

       then it must be admitted on retrial. [The witness] will likely be attempting to track his prior


                                                         -16-
       1-12-0349


       testimony, and fundamental fairness dictates that defendant be allowed to impeach him in the

       same manner that defendant should have been permitted to impeach him in the initial trial."

       Reddick, 123 Ill. 2d at 203. The fundamental fairness doctrine set forth in Reddick has since

       been employed by courts to permit the admission of a defendant's prior convictions for

       impeachment purposes during subsequent legal proceedings as long as the defendant's

       convictions occurred within 10 years of the initial proceeding. See People v. Jackson, 299 Ill.

       App. 3d 104, 113 (1998).

¶ 40           Here, there is no dispute that defendant's prior felony convictions occurred more than 10

       years prior to the start of his second jury trial on December 7, 2010. Defendant was convicted of

       possession of a controlled substance with intent to deliver and unlawful use of a weapon by a

       felon on February 15, 1996. He was sentenced to three years' imprisonment and two years'

       imprisonment, respectively, and was paroled on both offenses on November 5, 1997. Thereafter,

       he was convicted of possession of a controlled substance on November 5, 1998, and was

       sentenced to 30 months' imprisonment. He received credit for time served and was paroled prior

       to the December 19, 1999, shooting of Clifton. There is also no dispute that each of those three

       prior convictions fell within the 10-year Montgomery period at the time of defendant's first jury

       trial, which commenced on August 1, 2006.          See Montgomery, 47 Ill. 2d at 516 (a prior

       conviction is admissible if less than 10 years has elapsed since the date of conviction of the prior

       crime or release of the witness from confinement, whichever date is later); Naylor, 229 Ill. 2d at

       602 ("Montgomery's 10-year time limit should be calculated in relation to the date of the

       defendant's trial.").

¶ 41           In finding defendant could be impeached with those prior convictions during his second

       jury trial, conducted 11 years after the shooting occurred, the circuit court relied on Reddick's


                                                      -17-
       1-12-0349


       fundamental fairness exception, reasoning:        "In this case, Knox was tried in 2006, I believe it

       was August 2006. At that time, the three convictions that I felt were admissible against him

       based on Montgomery were admissible. And even though they would now be more than ten

       years, they were admissible back in 2006 when the trial in fact of Vandaire Knox took place."

       The court further found that the "probative value of the defendant's prior convictions outweigh[s]

       any prejudicial effect because the issue is one of credibility," given that the crux of the trial

       would be "the State's version of events versus Vandaire Knox's version of events."

¶ 42           After reviewing the record and relevant case law, we do not find that the circuit court

       erred in admitting defendant's prior convictions at his second jury trial; rather, we conclude that

       the court properly applied Reddick's fundamental fairness exception.             In so finding, we

       necessarily reject defendant's argument that Naylor "implicitly" overruled its previous decision

       in Reddick. Naylor merely sought to clarify the proper calculation of Montgomery's 10-year

       requirement and involved no application of fundamental fairness exception that it recognized in

       Reddick. We therefore conclude that the admission of defendant's prior felony convictions did

       not deprive him of his right to a fair trial.

¶ 43                                                   Sentence

¶ 44           Defendant next challenges his sentence. He argues that the 45-year-sentence imposed by

       the circuit court is excessive in light of the circumstances of the offense and the existence of

       mitigating factors. Specifically, defendant emphasizes that he was gainfully employed at the

       time of the crime, that his prior convictions did not involve violence, and that he expressed

       remorse for his actions. Given these mitigating factors, defendant maintains that his sentence

       "does not reflect an appropriate balancing of rehabilitation and retribution as required by the




                                                         -18-
       1-12-0349


       federal and Illinois Constitutions," and requests that this court reduce his sentence, or

       alternatively, remand this cause for a new sentencing hearing.

¶ 45          The State, in turn, contends that the record reflects that the circuit court carefully

       "considered all proper aggravating and mitigating factors," including defendant's rehabilitative

       potential when it imposed his sentence. As such, the State argues that circuit court did not abuse

       its discretion when it sentenced defendant to a 45-year prison term, and thus defendant's sentence

       should be upheld.

¶ 46          The Illinois Constitution requires a trial court to impose a sentence that achieves a

       balance between the seriousness of the offense and the defendant’s rehabilitative potential. Ill.

       Const. 1970, art. I, § 11; People v. Lee, 379 Ill. App. 3d 533, 539 (2008). To find the proper

       balance, the trial court must consider a number of aggravating and mitigating factors including:

       “the nature and circumstances of the crime, the defendant’s conduct in the commission of the

       crime, and the defendant’s personal history, including his age, demeanor, habits, mentality,

       credibility, criminal history, general moral character, social environment, and education.”

       People v. Maldonado, 240 Ill. App. 3d 470, 485-86 (1992). Although a defendant's rehabilitative

       potential must be considered, that factor " 'is not entitled to greater weight than the seriousness of

       the offense.' " People v. Alexander, 239 Ill. 2d 205, 214 (2010) (quoting People v. Coleman, 166
Ill. 2d 247, 261 (1995)). Moreover, because a trial court need not explicitly analyze each

       relevant factor or articulate the basis for the sentence imposed, when mitigating evidence is

       presented before the trial court, it is presumed that the court considered that evidence in

       imposing the defendant’s sentence. People v. Averett, 381 Ill. App. 3d 1001, 1021 (2008);

       People v. Ramos, 353 Ill. App. 3d 133, 137 (2004). Ultimately, because the trial court is in the

       best position to weigh these factors, the sentence that the trial court imposes is entitled to great


                                                       -19-
       1-12-0349


       deference and will not be reversed absent an abuse of discretion. People v. Stacey, 193 Ill. 2d
203, 209 (2000); People v. Lee, 379 Ill. App. 3d 533, 539 (2008). Indeed, a reviewing court will

       not reweigh the factors in reviewing a defendant’s sentence and may not substitute its judgment

       for the trial court merely because it could or would have weighed the factors differently. People

       v. Jones, 376 Ill. App. 3d 372, 394 (2007). Moreover when a sentence falls within the statutory

       guidelines, it is presumed to be proper and will not be disturbed absent an affirmative showing

       that the sentence is at variance with the purpose and spirit of the law or is manifestly

       disproportionate to the nature of the offense. People v. Gutierrez, 402 Ill. App. 3d 866, 900

       (2010); Ramos, 353 Ill. App. 3d at 137.

¶ 47          Keeping these principles in mind, we turn to address the merit of defendant's claim.

       Initially, we note that based on the statutory sentencing guidelines in effect when defendant

       committed the crime, he was subject to a term of imprisonment that was "not less than 20 years

       and not more than 60 years." 730 ILCS 5/5-8-1(a)(1)(a) (West 1998). Accordingly, the 45-year

       sentence imposed by the circuit falls within the permissible statutory range, and it thus presumed

       proper. Gutierrez, 402 Ill. App. 3d at 900; Ramos, 353 Ill. App. 3d at 137. We are unpersuaded

       by defendant’s argument that the trial court’s sentence was excessive given the mitigating

       factors. At defendant's sentencing hearing, defendant's mother submitted a letter on her son's

       behalf. In her letter, she asserted that her son was a good person and a good father. She

       acknowledged that her son had had previous problems with the law, but emphasized that

       defendant had earned his GED and was gainfully employed at the time of the shooting. In

       addition, defendant was permitted to address the court in allocution. In his statement to the

       court, defendant took responsibility for his actions but maintained that he had not sought out




                                                     -20-
       1-12-0349


       Rodney Clifton at Vanity and had not gone there with the intent to kill him. He also asserted that

       he was a different person than he was 11 years earlier when the shooting took place.

¶ 48          The record reveals that the court carefully considered relevant aggravating and mitigating

       factors prior to imposing defendant's sentence. The court acknowledged "the nice letter" written

       by defendant's mother. However, the court noted that defendant was "not exactly a novice in the

       criminal justice system" and that he "had time to leave it alone" and depart Vanity before he

       chose to shoot Clifton eight times when the man was sitting in his car. In discussing the

       circumstances of the crime, the court noted that the jury had expressly rejected defendant's claim

       of self-defense and found that the jury's finding was supported by the evidence. The court

       further found that defendant acted with "callous[] indifferen[ce]" when he shot Clifton in front of

       Clifton's girlfriend Misty, who was trying to diffuse the situation and offered her an empty

       apology afterwards. Based on the circumstances of the crime, the court found that a 45-year

       prison term was appropriate. Ultimately, after reviewing the record, we conclude that defendant

       failed to establish that the trial court abused its discretion and imposed an excessive sentence.

       Accordingly, defendant's 45-year sentence is affirmed.

¶ 49                                           CONCLUSION

¶ 50          For the reasons set forth above, the judgment of the circuit court is affirmed.

¶ 51          Affirmed.




                                                      -21-